Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claim 5 is objected to because of the following informalities.  In claim 5, line 3, “4;” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by CN 105929597 (D1) or US 2003/0016205 (D2).
D1 discloses a light source (see description, paragraphs [0048] - [0053], and figures 1 and 4a) comprising a first light-emitting region/components (10), a second light emitting region/components (20), the first and second light emitting region/components are arranged alternatively in a first direction, The first light emitting region/components and the second light emitting region/components emits light and being able to individually control the turn-on or turn-off of light emitting), the light source forms a slit effect (implicitly disclosing that the first and second light-emitting areas/regions are of a stripe shape, and the length direction thereof is perpendicular to the first direction).  It is 
D2 discloses a light source comprising first and second light emitting regions (consider multiple elements 2 to be first and second region) which are arranged alternatively in a direction (first direction). As to limitation “capable of” controlling ON or OFF of regions separately: this is an ability to perform and it does not differentiate physical element/limitation comparable to prior art’s physical element/limitation.  Thus examiners position is that the prior art’s element would behave same as the element of claim 1.      
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105929597 (D1).
Regarding claims 2-20, limitations of these claims, regions of equal size, organic light emitting diodes, stacked light transmission components, regions to be transparent 
Other Cited Prior Art
US 2005/0157223, Sung et al discloses display capable of selectively displaying 2D or 3D image.	
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached at (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


										       /Vip Patel/
										Primary Examiner
         AU 2879